 USDC IN/ND case 2:20-cv-00009-JVB-JEM document 1 filed 01/08/20 page 1 of 6


                                UNITED STATES DISTRICT COURT
                                NORTHERN DISTRICT OF INDIANA
                                     HAMMOND DIVISION


LARRY DAVENPORT,                               )
                                               )
                          Plaintiff,           )
                                               ) CASE NO.: 2:20-cv-00009
        v.                                     )
                                               )
AMMAR ALHAJ, MELISSA J. HUISA,                 )
NAVAJO EXPRESS INC, MATTHEW N.                 )
SCHAFER, and ACUITY, a MUTUAL                  )
INSURANCE COMPANY,                             )
                                               )
                          Defendants.          )

                                        NOTICE OF REMOVAL

        TO THE HONORABLE JUDGES AND CLERK OF THE UNITED STATES
        DISTRICT COURT FOR THE NORTHERN DISTRICT OF INDIANA.

                PLEASE TAKE NOTICE that, pursuant to 28 U.S.C. § 1332, 1441, and 1446,

28:1441; Defendant, NAVAJO EXPRESS, INC. (“NAVAJO”), by counsel, hereby files this

Notice of Removal to remove the above-entitled action to this Court based upon the following

supporting grounds. Removing Party NAVAJO, appearing solely for the purpose of this removal,

and for no other purpose, and preserving all other defenses available to them, states as follows:

                                             VENUE

        1.      Removal to the Northern District of Indiana, Hammond Division, is appropriate

pursuant to 28 U.S.C. § 1441(a), because the Northern District of Indiana, Hammond Division,

embraces the County of Lake, where the action was pending prior to the filing of this Notice of

Removal.




{CME/FORMS/01658150 v1}
 USDC IN/ND case 2:20-cv-00009-JVB-JEM document 1 filed 01/08/20 page 2 of 6


                                   REMOVAL IS TIMELY

        2.      On or about December 13, 2019, removing party NAVAJO was served by

certified mail with a Summons and Complaint in the above-entitled action via its registered

agent, Pamela Warner in Attica, Indiana. The above-entitled action was commenced against

removing party NAVAJO in the Lake County Superior Court, of the State of Indiana, Cause No.

45D05-1912-CT-001257 and is now pending therein. Therefore, removal is timely under 28

U.S.C. § 1446 (b)(1)

                               STATE COURT PROCEEDINGS

        3.      On December 5, 2019, Plaintiff Larry A. Davenport (hereinafter “Plaintiff”) filed

his Complaint in the above-entitled action against Defendants in the Lake County Superior Court

in the State of Indiana, Cause No. 45D05-1912-CT-001257 and is now pending therein.

        4.      On January 2, 2020, Co-Defendant counsel, Christopher R. Erickson, filed his

appearance on behalf of Co-Defendant Ammar Alhaj.

        5.      On January 3, 2020, Co-Defendant counsel, Patrick J. Cullinan, filed his

Appearance and Answer on behalf of Co-Defendant Acuity, a Mutual Insurance Company

(“Acuity”).

        6.      On January 3, 3030, Co-Defendant counsel, Michael M. Oberman, filed his

Appearance and Answer on behalf of Co-Defendant Matthew Schafer.

        7.      On January 6, 2020, the Lake County Superior Court issued an Order scheduling

a Status Hearing.

        8.      To date, based on information and belief, no service has been attained on Melissa

J. Huisa.




{CME/FORMS/01658150 v1}
 USDC IN/ND case 2:20-cv-00009-JVB-JEM document 1 filed 01/08/20 page 3 of 6


        9.      Counsel for Co-Defendants, Ammar Alhaj, has been notified of this Removal and

does not object to the removal of the action under 1446(b)(2)(A).

        10.     Counsel for Co-Defendant, Acuity, has been notified of this Removal and does

not object to the removal of the action under 1446(b)(2)(A).

        11.     Counsel for Co-Defendant, Matthew Schafer, has been notified of this Removal

and does not object to the removal of the action under 1446(b)(2)(A).

        12.     Counsel for Plaintiff, Davenport, has been notified of this Removal and does not

object to the removal of the action under 1446(b)(2)(A).

        13.     Defendant NAVAJO asserts that there are no state court motions that remain

pending at the time of this Notice of Removal.

                            DIVERSITY JURISDICTION EXISTS

        14.     This is a civil action that falls within the Court’s original jurisdiction under 28

U.S.C. § 1332 and is one that may be removed to this Court based on diversity of citizenship

under 28 U.S.C. §§ 1441 and 1446.

        15.     Plaintiff Larry Davenport is a citizen of the State of Michigan.

        16.     Defendant Ammar Alhaj is a citizen of the State of Illinois.

        17.     Defendant Melissa J. Huisa is a citizen of the State of Utah.

        18.     NAVAJO EXPRESS INC is a Colorado corporation with its principal place of

business in Colorado.

        19.     Defendant Matthew N. Schafer is a citizen of the State of Indiana.

        20.     Acuity, a Mutual Insurance Company is a Wisconsin corporation with its

principal place of business in Wisconsin.




{CME/FORMS/01658150 v1}
 USDC IN/ND case 2:20-cv-00009-JVB-JEM document 1 filed 01/08/20 page 4 of 6


        21.      Because NAVAJO EXPRESS INC is not incorporated in Indiana or have its

principal place of business in Indiana, it is not a citizen of the State of Indiana for purposes of

diversity jurisdiction.

        22.      There is complete diversity of citizenship between the parties named in this case.

        23.      Plaintiff’s Complaint for Damages does not demand a specific sum of monetary

damages. The State of Indiana does not permit a demand for a specific sum or permit recovery of

damages in excess of the amount demanded. Therefore, this Notice of Removal states that the

monetary value of the amount in controversy exceeds $75,000, exclusive of interest and costs,

based upon the following:

              a. On December 5, 2019, Plaintiff’s counsel reported that Mr. Davenport sustained

                 permanent injuries as an alleged result of the accident forming the basis of their

                 Complaint.

              b. Plaintiff’s counsel has communicated his belief that the potential recovery of this

                 matter is in excess of $75,000 exclusive of interest and costs.

        24.      Based upon the injuries alleged and damages claimed by Plaintiff, he seeks

recovery in excess of $75,000 exclusive of interest and costs, the value to Plaintiff of the relief

sought in the Complaint exceeds $75,000 exclusive of interest and costs, and/or the amount in

controversy exceeds $75,000 exclusive of interest and costs.

        25.      Therefore, this state court action is properly removed to this Court in accordance

with 28 U.S.C. §§ 1441 and 1446 because: (1) this action is a civil action pending within the

jurisdiction of the United States District Court for the Northern District of Indiana, Hammond

Division; (2) this action is between citizens of different States; (3) the amount in controversy

exceeds $75,000, exclusive of interest and costs.




{CME/FORMS/01658150 v1}
 USDC IN/ND case 2:20-cv-00009-JVB-JEM document 1 filed 01/08/20 page 5 of 6


                               STATUTORY REQUIREMENTS

        26.     Pursuant to 28 U.S.C. § 1446(a), a copy of the entire state court file is attached as

an Exhibit and includes the State Court Record as of the date of this Notice of Removal,

including the following: Plaintiff’s Complaint, Appearance, Summons to Defendants, Return of

Service, Appearances for Co-Defendants Ammar Alhaj, Acuity, Matthew Schafer, Answers for

Acuity and Matthew Shafer, and a Court Order Setting Status Hearing.

        27.     A copy of this Notice of Removal has been filed in the Lake County Superior

Court and all parties have been served with both this Notice of Removal and the Notice of Filing

Notice of Removal.

        WHEREFORE, Defendant, NAVAJO EXPRESS INC, by counsel, respectfully requests

that the above-entitled action be removed from the Lake County Superior Court to the United

States District Court for the Northern District of Indiana, Hammond Division.

                                              LEWIS WAGNER, LLP



                                              By:     /s/Robert R. Foos, Jr.
                                                      ROBERT R. FOOS, JR., #20885-45
                                                      Counsel for Defendant Navajo Express
                                                      Inc.




{CME/FORMS/01658150 v1}
 USDC IN/ND case 2:20-cv-00009-JVB-JEM document 1 filed 01/08/20 page 6 of 6


                                  CERTIFICATE OF SERVICE

        I hereby certify that on January 8, 2020, a copy of the foregoing Notice of Removal was
filed electronically. Service of this filing will be made on all ECF-registered counsel by
operation of the court's electronic filing system. Parties may access this filing through the court's
system.


Thomas A. Clements                                   Christopher R. Erickson
Attorney at Law                                      Allstate Insurance Company
500 East 86th Ave.                                   8585 Broadway, Suite 700
Merrillville, IN 46410                               Merrillville, IN 46410
clementslaw@hotmail.com                              cerig@allstate.com
Counsel for Plaintiff                                Counsel for Defendant Ammar Alhaj

Michael M. Oberman                                   Patrick J. Cullinan
American Family Insurance                            Leahy, Eisenberg & Fraenkel, Ltd.
900 E. 96th Street, Ste 200                          33 W. Monroe Street, Ste 1100
P.O. Box 7093                                        Chicago, IL 60603
Indianapolis, IN 46207                               pjc@lefltd.com
moberman@amfam.com                                   Counsel for Defendant Acuity,
IndianapolisLGLFAX@amfam.com                         a Mutual Insurance Company
Counsel for Defendant Matthew N. Schafer


                                              By: /s/Robert R. Foos, Jr.
                                                 ROBERT R. FOOS, JR.
LEWIS WAGNER, LLP
Suite 200
501 Indiana Avenue
Indianapolis, IN 46202
Telephone:     317-237-0500
Facsimile:     317-630-2790
rfoos@lewiswagner.com




{CME/FORMS/01658150 v1}
